ORDER
DOROTHY SUFFEL TAMBONI of MIDDLE VILLAGE,
who was admitted to the bar of this State in 1991, having pleaded guilty to witness tampering in violation of 18 U.S.C.A. 1512(b), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), DOROTHY SUFFEL TAMBONI is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against her, effective immediately and until the further Order of this Court; and it is further
ORDERED that DOROTHY SUFFEL TAMBONI be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that DOROTHY SUFFEL TAMBONI comply with Rule 1:20-20 dealing with suspended attorneys.